DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                JEAN BAZILE,
                                  Appellant,

                                      v.

                         YANICK ST. CHARLES,
                               Appellee.

                                 No. 4D20-50

                                [June 10, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No.
CACE2017020551.

   Jean Bazile, Miramar, pro se.

  Claudio R. Cedrez Pellegrino of Claudio R. Cedrez, LLC, Miami, for
appellee.

PER CURIAM.

   Affirmed. Fla. R. App. P. 9.315(a).

LEVINE, C.J., WARNER and MAY, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.